UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5060



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAQUAN LAMEL DONALDSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:04-cr-00057)


Submitted:   May 25, 2007                  Decided:   June 18, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel B. Winthrop, WINTHROP AND WINTHROP, Statesville, North
Carolina, for Appellant. Robert John Gleason, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daquan Lamel Donaldson appeals from his sentence imposed

following his guilty plea to one count of possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2000).

The   presentence   investigation      report   (“PSR”)         recommended   that

Donaldson’s base offense level be increased pursuant to U.S.

Sentencing    Guidelines     Manual     (“USSG”)     §    2K2.1(c)(1)      (2005).

Section   2K2.1(c)(1)   cross-referenced        to       USSG   §   2X1.1,    which

increased Donaldson’s base offense level for his use of the firearm

in a robbery.    The district court adopted the findings of the PSR,

denied Donaldson’s motion for a variance, and sentenced Donaldson

to 120 months’ imprisonment.           Donaldson’s counsel filed a brief

pursuant to Anders v. California, 286 U.S. 738, 744 (1967), stating

that there were no meritorious issues for appeal, but suggesting

that the district court erred in sentencing Donaldson.                   Donaldson

was apprised of his right to file a pro se supplemental brief but

elected not to do so.

             After United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

sentencing     guidelines.       However,       in       imposing    a   sentence

post-Booker, courts still must calculate the applicable guideline

range after making the appropriate findings of fact and consider

the range in conjunction with other relevant factors under the

guidelines and § 3553(a). United States v. Moreland, 437 F.3d 424,


                                      - 2 -
432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).                  This court

will affirm a post-Booker sentence if it “is within the statutorily

prescribed    range     and   is   reasonable.”      Id.   at    433    (internal

quotation marks and citation omitted).             “[A] sentence within the

proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

             On appeal, counsel first questions the propriety of the

district court’s decision to cross-reference the robbery charge in

determining Donaldson’s advisory guideline range.                      The cross-

reference found at USSG § 2K2.1(c) directs the application of USSG

§   2X1.1,   if   the   defendant    used    or   possessed     the    firearm   in

connection with another offense.            As Donaldson used a firearm in

the commission of a robbery, the district court correctly concluded

that the cross-reference applied.           Accordingly, the district court

properly applied the sentencing guidelines.

             Next, counsel questions whether the district court erred

in denying Donaldson’s motion for a variance. Donaldson’s sentence

was at the bottom of the 120-150 month advisory guideline range and

within the ten year statutory maximum.            Because the district court

appropriately treated the guidelines as advisory, and properly

calculated and considered the guideline range and the relevant §

3553(a) factors, we find the sentence reasonable.                      See United

States v. Green, 436 F.3d 449 (4th Cir.) (holding that a sentence




                                     - 3 -
within the properly calculated guidelines range is presumptively

reasonable), cert. denied, 126 S. Ct. 2309 (2006).

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm the district court’s judgment.    This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -